Citation Nr: 0927244	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  04-28 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for pleural thickening related to asbestos exposure, with 
bronchial asthma.

2.  Entitlement to an increased rating facet joint 
arthropathy, L4-5, L5-S1, currently rated 40 percent 
disabling.

3.  Entitlement to an increased rating for left lower 
extremity radiculopathy, currently rated 20 percent disabling 
from April 18, 2007.

4.  Entitlement to an increased rating for right lower 
extremity radiculopathy, currently rated 20 percent disabling 
from April 18, 2007.


REPRESENTATION

Appellant represented by:	Widener University School of 
Law Veterans Law Clinic

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to July 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) from two rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In September 2003, the RO denied the Veteran's 
claim for an increased rating for facet joint arthropathy, 
L4-L5, L5-S1, rated 40 percent disabling.  In June 2004, the 
RO granted service connection for pleural thickening related 
to asbestos exposure and assigned a noncompensable rating, 
effective December 4, 2002.  The Veteran appealed both the 
denial of the increased rating claim and the rating assigned 
in connection with the grant of service connection for 
pleural thickening.

In April 2008, as part of its consideration of the increased 
rating claim, the RO granted service connection for left 
lower extremity radiculopathy and assigned a 10 percent 
rating, effective April 18, 2007.  In December 2008, the RO 
increased the rating for left lower extremity radiculopathy 
to 20 percent, also effective April 18, 2007.  The RO also 
granted service connection for right lower extremity 
radiculopathy and assigned a 20 percent rating effective 
April 18, 2007.  The RO also increased the initial rating for 
the service-connected pleural thickening to 30 percent, with 
the same December 4, 2002 effective date assigned in 
connection with the initial noncompensable rating.

In March 2005, the Veteran and his wife testified at a 
hearing before a decision review officer (DRO) at the RO.  In 
May 2009, the Veteran and his wife testified during a hearing 
at the RO before the undersigned (Travel Board hearing).  
Transcripts of each hearing are of record.  During the Travel 
Board hearing, the Veteran and his representative indicated 
that he was experiencing neck pain as well as pain radiating 
to his arms, and his spouse noted that his in-service back 
injury also affected his upper back.  The issues of service 
connection for a cervical spine disability, and for 
radiculopathy of the upper arms, are referred to the RO for 
appropriate action.

In addition, during the hearing and in the May 2009 brief, 
the Veteran's representative indicated dissatisfaction with 
the effective dates assigned for the grant of service 
connection for left and right lower leg radiculopathy and the 
assigned 20 percent ratings, based on the date of a prior 
informal claim for service connection for a back disability 
and evidence of back pain radiating to the legs.  In 
addition, the Veteran's representative indicated 
dissatisfaction with the effective date assigned for the 
grant of service connection and a 30 percent rating for 
pleural thickening as a result of asbestos exposure.  

The issue of whether the Veteran is entitled to separate 
ratings for his right and left leg radiculopathy prior to 
April 18, 2007 is before the Board as part of the claim for 
an increased rating for these disabilities, as these 
disabilities are rated as part of his service-connected low 
back disability for which the appeal period begins one year 
prior to the February 2003 claim for an increased rating.  
See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), 
discussed below.   However, to the extent that the Veteran's 
representative claims an effective date prior to the appeal 
period based on a prior informal claim, based on his 
disagreement with the effective date assigned in the April 
and December 2008 rating decisions assigning separate ratings 
for right and left lower extremity radiculopathy, that claim 
is not before the Board, as no statement of the case has been 
issued with regard to it.  

Consequently, as indicated at the hearing, the Veteran's 
representative must file a notice of disagreement with the RO 
in order to challenge the effective date assigned for service 
connection for right and left leg radiculopathy beyond the 
start of the appeal period, or the effective date for the 
grant of service connection and a 30 percent rating for 
pleural thickening.  See Zevalkink v. Brown, 6 Vet. App. 483, 
489 (1994).  Moreover, to the extent that the Veteran's 
representative challenges the assignment of the effective 
date for either the right and left leg radiculopathy or the 
pleural thickening based on an argument of CUE in the 
decisions assigning those effective dates, the RO has not 
addressed these claims and they are referred to the RO for 
appropriate action.

Further, the Veteran's claim for a total disability rating 
based on individual unemployability (TDIU) was denied in July 
2006.  The RO indicated that, although the Veteran's lumbar 
spine disability had caused him to miss work, it had not 
rendered him unemployable.  However, since that time, VA has 
received evidence of unemployability, specifically, the 
Social Security Administration (SSA's) disability 
determination, indicating that he is unemployable due 
primarily to his disorders of the back.  Where a Veteran: (1) 
submits evidence of a medical disability; (2) makes a claim 
for the highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied and VA must consider whether the Veteran is 
entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the Veteran has satisfied 
each of these requirements.  His inferred claim for a TDIU is 
referred to the RO for appropriate action.

As a final preliminary matter, in July 2006, the RO denied 
the Veteran's claim for entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 for hearing loss due to misdiagnosis of 
acoustic neuroma, and continued this denial in October 2007.  
The Veteran filed a notice of disagreement with this decision 
in December 2007, and the RO issued a statement of the case 
on this issue in December 2008.  However, as there is no 
indication that the Veteran has filed a substantive appeal in 
response to the December 2008 statement of the case, this 
issue is not before the Board.  See 38 C.F.R. § 20.200 (2008) 
(an appeal consists of a timely filed NOD and, after an SOC 
has been furnished, a timely filed substantive appeal).


FINDINGS OF FACT

1.  The pulmonary function test (PFT) results have not 
indicated the percentages required for higher ratings under 
the applicable diagnostic codes, and there is no evidence of 
cor pulmonale, pulmonary hypertension (as opposed to the 
hypertension with which the Veteran has been diagnosed), that 
the Veteran requires oxygen therapy or daily use of system 
high dose corticosteroids or immuno-suppressive medications, 
or episodes of respiratory failure.

2.  The Veteran's facet joint arthropathy, L4-5, L5-S1, has 
not caused ankylosis, and his intervertebral disc syndrome 
(IVDS) has not resulted in frequent incapacitating episodes 
as defined by the applicable regulation.

3.  The evidence does not reflect that the Veteran's lumbar 
spine disability caused peripheral neuropathy of either lower 
extremity prior to April 18, 2007.

4.  From April 18, 2007, the Veteran's bilateral lower 
extremity peripheral neuropathy caused moderately severe, 
incomplete paralysis of the sciatic nerves in the right and 
left lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent 
for pleural thickening related to asbestos exposure with 
bronchial asthma have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.321, 4.1, 4.7, 4.20, 4.97, Diagnostic Codes 6833-6602 
(2008).

2.  The criteria for entitlement to a rating higher than 40 
percent for facet joint arthropathy, L4-5, L5-S1, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5242 (2008); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).

3.  The criteria for a 40 percent rating for left lower 
extremity radiculopathy have been met since April 18, 2007. 
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.14, 4.21, 4.124a, Diagnostic Code 8520 (2008).

4.  The criteria for a 40 percent rating for right lower 
extremity radiculopathy have been met since April 18, 2007.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.14, 4.21, 4.124a, Diagnostic Code 8520.

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

As noted above, the claim for a higher initial rating for 
pleural thickening related to asbestos exposure, with 
bronchial asthma, arises from the Veteran's disagreement with 
the initial rating assigned after the grant of service 
connection.  The courts have held, and VA's General Counsel 
has agreed, that where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

As to the increased ratings claims, in July 2003 and July and 
August 2008 letters, the RO notified the Veteran of the 
evidence needed to substantiate the claims for increased 
ratings.  In addition, these letters satisfied the second and 
third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim. 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  The August 2008 letter 
nonetheless told the Veteran that he should submit any 
additional evidence that would substantiate his increased 
ratings claims.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all remaining elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of the claims in the July and August 2008 letters. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the Veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The July and August 2008 letters told the Veteran that 
evidence of worsening could substantiate the increased 
ratings claims as could evidence of the impact of the 
disability on employment.  These letters also notified the 
Veteran that medical or lay evidence could be submitted to 
substantiate his increased ratings claims and provided 
specific examples.  The letter stated that the Veteran could 
submit letters from individuals who could describe the manner 
in which his disability had worsened.  

These letters also explained that disability ratings are 
determined by applying VA's rating schedule under which the 
RO would assign a rating from 0 to 100 percent, and that it 
would consider evidence of the nature of the symptoms of the 
condition, their severity and duration, their impact upon 
employment and daily life.  The July 2008 letter indicated 
that specific tests or measurement results, such as range of 
motion tests for some joint or muscle conditions, are 
considered when determining the disability rating, and 
included the criteria for rating disabilities of the spine 
effective September 26, 2003.  The July 2008 letter did not 
include the criteria for rating disabilities of the spine 
effective prior to September 26, 2003.  These criteria were 
included in the June 2004 statement of the case.  While such 
a post-decisional documents could not cure any VCAA notice 
errors, it should have put the Veteran on notice as to what 
was required.

Contrary to VCAA requirements, most of the VCAA-compliant 
notice in this case was provided after the initial 
adjudication of these claims.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured 
by readjudication of the claims in the December 2008 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records, the identified post-service VA and private treatment 
records, and the records of the Social Security 
Administration's (SSA's) disability determination.  

In addition, the Veteran was afforded multiple VA 
examinations as to the pulmonary disability and the 
orthopedic and neurologic manifestations of his lumbar spine 
disability.  The Veteran indicated during the hearing that 
the symptoms of his disabilities had worsened since the most 
recent VA examinations in August and September 2008.  
However, when asked how the disability had worsened, the only 
specific symptoms that the Veteran noted were in his upper 
back and arms.  Therefore, his testimony cannot be read as 
reporting a worsening in the low back disability or its 
associated radiculopathy.  There is no indication that the 
evidence in the record provides an insufficient basis on 
which to decide the Veteran's claims for a higher initial 
rating and for increased ratings for the orthopedic and 
neurological manifestations of his lumbar spine disability.  
See Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, 
inter alia, Green v. Derwinski, 1 Vet. App. 121, 124).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for a higher initial rating for 
pleural thickening related to asbestos exposure, with 
bronchial asthma, and for increased ratings for the 
orthopedic and neurological manifestations of the Veteran's 
lumbar spine disability are thus ready to be considered on 
the merits.

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

With regard to the claim for a higher initial rating for 
pleural thickening, where an award of service connection for 
a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found. In other words, the evaluations may 
be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

With regard to the claims for increased ratings for the 
orthopedic and neurologic manifestations of the lumbar spine 
disability, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  As noted above, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Hart v. Mansfield, 21 
Vet. App. at 509.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Pleural Thickening with Bronchial Asthma

The Veteran's pleural thickening related to asbestos exposure 
with bronchial asthma is rated under 38 C.F.R. § 4.97, 
Diagnostic Codes (DCs) 6833-6602, applicable to asbestosis 
and bronchial asthma, respectively.  Asbestosis is rated 
under the general rating formula for interstitial lug 
disease.  The general rating formula provides for a 10 
percent disability rating is where the evidence shows Forced 
Vital Capacity (FVC) in 1 second of 75 to 80 percent 
predicted; or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 
percent predicted. A 30 percent rating is warranted with FVC 
of 65 to 74 percent; or a DLCO (SB) of 56 to 65 percent 
predicted. A 60 percent evaluation requires FVC of 50 to 64 
percent predicted; or DLCO (SB) of 40 to 55 percent 
predicted; or maximum exercise capacity of 15 to 20 ml/kg/min 
oxygen consumption with cardiorespiratory limitation. A 100 
percent evaluation requires demonstrated evidence of an FVC 
of less than 50 percent of predicted value; or DLCO (SB) of 
less than 40 percent of predicted; or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption with 
cardiac or respiratory limitation; or cor pulmonale (right 
heart failure) or pulmonary hypertension, or requires 
outpatient oxygen therapy.

Under DC 6602, bronchial asthma warrants a 10 percent 
evaluation if the FEV-1 is 71 to 80 percent of the value 
predicted; or if the ratio of FEV-1/FVC is 71 to 80 percent; 
or if intermittent inhalational or oral bronchodilator 
therapy is required. A 30 percent evaluation is warranted if 
the FEV-1 is 56 to 70 percent of the value predicted; if the 
FEV-1/FVC ratio is 56 to 70 percent; or if intermittent 
inhalational or oral bronchodilator therapy is required. A 60 
percent rating is assignable where the FEV-1 is 40 to 55 
percent of the value predicted; if the FEV-1/FVC ratio is 40 
to 55 percent; or at least monthly visits to a physician are 
made for required care of exacerbations; or intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids are required. A 100 percent 
rating requires an FEV-1 of less than 40 percent of the 
predicted value; or an FEV1/FVC ratio of less than 40 
percent; or more than one attack per week of episodes of 
respiratory failure; or requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.

Post-bronchodilator studies are required when PFTs are 
performed for disability evaluation purposes, except when the 
results of pre-bronchodilator PFTs are normal or when the 
examiner determines that post-bronchodilator studies should 
not be done. When evaluating based on PFTs, post- 
bronchodilator results are to be utilized in applying the 
evaluation criteria in the Rating Schedule unless the post-
bronchodilator results were poorer than the pre-
bronchodilator results.  In those cases, the pre- 
bronchodilator values are to be used for rating purposes. 38 
C.F.R. §§ 4.96, 4.97, DC 6833.

A November 2002 VA treatment note and November 2002 letter 
from Dr. Lenahan indicated that the Veteran's pleural 
thickening was asymptomatic.  The diagnosis included 
hypertension, but not pulmonary hypertension.  On the July 
2003 VA examination, PFTs showed FEV-1 of 95 percent 
predicted, FEV-1/FVC was 71 percent, FVC was 110 percent 
predicted, and DLCO was 94 percent predicted.  The assessment 
was of mild chronic obstructive pulmonary disease (COPD) with 
normal DLCO.  On the March 2004 VA examination, FEV-1 was 78 
percent predicted, FVC was 92 percent predicted, FEV-1/FVC 
was 67 percent, and DLCO was 91 percent predicted.  The 
impression was of mild obstructive lung disease with normal 
diffusion capacity.  X-rays showed no pleural calcification 
and minimal atelectasis of the right base with some 
abnormality.

On the May 2005 VA examination, FEV-1 was 85 percent 
predicted, FVC was 89 percent predicted, FEV-1/FVC was 76, 
and DLCO was 91 percent predicted.  The impression included 
abnormal pulmonary function and mild diffuse airways 
obstruction.  X-ray showed normal cardiac silhouette, right 
lung base scar formation, no calcified pleural plaques, 
infiltrates, or pleural effusions.  The impression included 
no acute cardiopulmonary process.

On the August 2008 VA examination, PFT testing showed FEV-1 
of 81 percent predicted, FVC of 85 percent predicted, FEV-
1/FVC of 71 percent, and DLCO of 98 percent predicted.  The 
only abnormal respiratory findings noted on examination were 
decreased breath sounds and dyspnea on mild, moderate, and 
severe exertion.  X-ray showed adequate inflation of the 
lungs without evidence of infiltrate, pleural effusion, or 
mass.  There was a calcified granuloma in the left upper lung 
and a small scar of the pulmonary parenchyma.  Heart size was 
normal, no pulmonary vascular congestion was seen, and there 
was mild tortuosity of the aorta compatible with 
atherosclerotic change.  The impression indicated that there 
was no evidence of acute cardiopulmonary disease.

A September 2008 VA opinion indicated that the Veteran's 
asthma is related to his pleural thickening, but did not 
describe any additional symptoms.

The above evidence reflects that the pulmonary disability 
does not meet the criteria for an initial rating higher than 
30 percent under DCs 6833 or 6602.  At no time during the 
appeal period has FVC been between 54 and 64 percent 
predicted or DLCO between 40 and 55 percent predicted, as 
required for a higher, 60 percent rating under DC 6833.  Nor 
has FEV-1 been between 40 and 55 percent predicted or FEV-
1/FVC been between 40 and 55 percent, as required for a 
higher, 60 percent rating under DC 6602.  Moreover, there was 
no evidence of maximum exercise capacity less than 15 
ml/kg/min with cardiorespiratory limitation, cor pulmonale, 
pulmonary hypertension (as opposed to the hypertension with 
which the Veteran has been diagnosed), that the Veteran 
requires oxygen therapy or daily use of system high dose 
corticosteroids or immuno-suppressive medications, or 
episodes of respiratory failure, at least one of which is 
required for higher ratings under DCs 6833 and 6602.

While the Veteran complained during the RO and Board hearings 
and in his written statements of difficulty breathing after 
walking short distances, having to take medications such as 
Advair and Combivent, and having to use and inhaler, these 
symptoms do not warrant a higher rating under the applicable 
diagnostic codes.  An initial rating higher than 30 percent 
is therefore not warranted for the Veteran's pleural 
thickening related to asbestos exposure, with bronchial 
asthma.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. at 55-56.

Facet Joint Arthropathy

At the time the Veteran filed his claim for an increased 
rating for his facet joint arthropathy, L4-5, L5-S1, this 
disability was rated under 38 C.F.R. § 4.71a, DC 5292, 
applicable to limitation of motion of the lumbar spine.  
Effective September 26, 2003, VA amended the criteria for 
rating disabilities of the spine.  A new law or regulation 
applies, if at all, only to the period beginning with the 
effective date of the new law or regulation.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies. If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects." If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision. A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation. Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. § 
5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance. Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law. VAOPGCPREC 3- 
2000 (2000); 65 Fed. Reg. 33422(2000)

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations."  Princess Cruises v. United States, 
397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule 
or regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147, 
1153 (Fed. Cir. 2008).

Under the pre-September 26, 2003 ("old") criteria, DC 5292 
and DC 5295 provided for ratings based on limitation of 
motion of the lumbar spine and lumbosacral strain.  However, 
40 percent was the highest rating possible under either of 
these diagnostic codes.  The only ratings higher than 40 
percent for lumbar spine disabilities, other than IVDS, were 
for residuals of vertebra fracture and ankylosis.  The 
evidence prior to September 26, 2003, including the July 2003 
VA examination report, do not reflect that the Veteran has 
had ankylosis or fractures of any vertebrae; therefore, he is 
not entitled to a rating higher than 40 percent under these 
diagnostic codes.  However, this evidence does reflect that 
the Veteran has had degenerative disc disease, i.e., IVDS.  

Under the old DC 5293, IVDS could be rated based on either 
the total duration of incapacitating episodes or by combining 
the ratings for chronic orthopedic and neurologic 
manifestations.  Incapacitating episodes having a total 
duration of at least six weeks during the previous twelve 
months warranted a 60 percent rating under DC 5293.  Note 1 
to DC 5293 defined an incapacitating episode as a period of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
1 also defined chronic orthopedic and neurologic 
manifestations as orthopedic and neurologic signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.

In a July 2004 letter Dawn Pompey-Strickland, D.C, reported 
that the Veteran's low back disability caused him to miss 
between six and ten weeks of work due to his inability to 
stand upright.  As this note is not from a physician, but, 
rather, a chiropractor, it cannot be considered as evidence 
of incapacitating episodes as defined in the applicable 
regulation.  38 C.F.R. § 4.71, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1).  There is no other evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the previous twelve months, and the Veteran 
is therefore not entitled to a 60 percent rating under DC 
5293.

As of September 26, 2003, the diagnostic codes for rating 
disabilities of the spine have been renumbered.  The 
Veteran's lumbar spine disability is now rated under DC 5242, 
applicable to degenerative arthritis of the spine.  However, 
all disabilities of the spine are rated under the general 
rating formula for diseases and injuries of the spine.  Under 
the general rating formula, the only ratings higher than 40 
percent are a 50 percent rating for unfavorable ankylosis of 
the entire thoracolumbar spine and a 100 percent rating for 
unfavorable ankylosis of the entire spine.

The evidence, including the March 2004, June 2005, and August 
2008 VA examination reports reflect at least some range of 
motion in all planes.  The August 2008 VA examination report 
specifically indicated that there was no thoracolumbar spine 
ankylosis.  Therefore, as there is no ankylosis of the 
thoracolumbar or entire spine, a rating higher than 40 
percent is not warranted under the general rating formula.

In addition, for disabilities evaluated on the basis of 
limitation of motion, VA is generally required to apply the 
provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to 
functional impairment.  The Court has instructed that in 
applying these regulations VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, 
incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997); 38 C.F.R. § 4.59.  However, where, as here, a Veteran 
is in receipt of the maximum schedular evaluation based on 
limitation of motion and a higher rating requires ankylosis, 
these regulations are not for application.  See Johnston v. 
Brown, 10 Vet. App. at 85.

Therefore, a rating higher than 40 percent for the Veteran's 
facet joint arthropathy, L4-L5, L5-S1, is not warranted.

Bilateral Lower Extremity Radiculopathy

Note 1 to the general rating formula provides that any 
associated object neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be 
evaluated separately, under an appropriate diagnostic code.  
As noted, Note 1 to DC 5293 also required consideration of 
neurologic manifestations of the Veteran's lumbar spine 
disability, defined as neurologic signs and symptoms 
resulting from IVDS that are present constantly, or nearly 
so.

As noted above, the Veteran has been granted separate, 20 
percent ratings for right and left lower extremity 
radiculopathy, effective April 18, 2007.  The Veteran's 
bilateral lower extremity radiculopathy is rated under 
38 C.F.R. § 4.124, DC 8520.

Pursuant to DC 8520, a 20 percent evaluation is warranted for 
moderate incomplete paralysis of the sciatic nerve. A 40 
percent evaluation is warranted for moderately severe 
incomplete paralysis of the sciatic nerve. A 60 percent 
evaluation is warranted for severe incomplete paralysis, with 
marked muscular atrophy. An 80 percent evaluation is 
warranted for complete paralysis of the sciatic nerve. The 
term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration. Complete paralysis of the 
sciatic nerve is indicated when the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened, or (very rarely) lost.

The rating schedule provides guidance for rating neurologic 
disabilities.

With regard to rating neurologic disabilities, cranial or 
peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating that can be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  

Cranial or peripheral neuralgia, usually characterized by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.38 C.F.R. § 
4.124a.

The first question before the Board with regard to the 
separate ratings for bilateral lower extremity radiculopathy 
is whether the Veteran is entitled to such ratings prior to 
April 18, 2007.  The Board finds that he is not.  April 18, 
2007 is the date of a VA consultation report which indicated 
that there was diffuse myofascial pain with positive tender 
points, and that the Veteran would be referred for nerve 
block evaluation.  

The August 2008 VA peripheral nerve examination included a 
diagnosis of bilateral lower extremity decreased sensation 
with chronic L4-L5 radiculopathy based on EMG nerve 
conduction studies.  The RO therefore made the 20 percent 
rating effective April 18, 2007, which it considered the date 
of the first clinical evidence indicating neurologic 
manifestations of the Veteran's low back disability.  The 
Board must therefore determine whether the Veteran is 
entitled to a compensable rating prior to April 18, 2007, and 
to a rating higher than 20 percent from that date.

A November 22, 2002 VA treatment note indicates that the 
Veteran's back pain "goes down in his legs."  A June 2003 
lumbar spine MRI report contains a clinical diagnosis of low 
back pain numbness into lower legs.  The MRI report also 
noted generalized signal loss throughout the lower thoracic 
and lumbar discs and spodylolisthesis, but no spondylolysis.  
The March 2004 VA examination report indicated that there was 
no decreased sensation to light touch, thigh, leg, or foot, 
and knee and ankle jerks were 2+/2+.  The impression included 
low back pain with radiation.  

A May 2005 VA neurological examination indicated that motor 
examination revealed strength to be completely intact at 5/5 
bilaterally, including the lower extremities with no visible 
atrophy or fasciculations, and normal tone and bulk.  Sensory 
examination and reflexes were also normal.  The examiner 
concluded that neurologic examination of the legs was normal, 
and there was no evidence of neuropathy and radiculopathy, or 
any other type of nerve damage to the legs bilaterally.  A

As noted, the August 2008 peripheral nerves examination 
report included a diagnosis of chronic left L4-5 
radiculopathy and bilateral lower extremity decreased 
sensation.

The Veteran is competent to report bilateral leg pain, but 
his testimony must be weighed against the clinical evidence.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  The Veteran is not competent to diagnose bilateral 
peripheral radiculopathy, which is the type of diagnosis 
requiring specialized medical knowledge.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose 
veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).  

Given the normal neurologic findings on the only two 
examinations to specifically and comprehensively address 
whether there were neurologic abnormalities associated with 
the Veteran's lumbar spine disability, and the general rating 
formula's requirement of associated "objective" neurologic 
abnormalities and DC 5293's requirement of neurologic signs 
and symptoms resulting from IVDS that are present constantly, 
or nearly so; the preponderance of the evidence is against a 
separate ratings for bilateral lower extremity radiculopathy 
prior to April 18, 2007.

The April 18, 2007 VA treatment note did not contain detailed 
findings regarding the Veteran's left lower extremity 
radiculopathy.  On the August 2008 VA peripheral nerves 
examination, muscle strength was 3 with 5 being normal, and 
the Veteran was noted to have bilateral lower extremity 
weakness with an antalgic, uncoordinated gait.  Sensory 
function report showed decreased vibration of the bilateral 
lower extremities from the bilateral feet to the thighs.  
Pain was normal, light touch was decreased, and position 
sense was decreased.  

Left and right knee and ankle reflexes were 1+, which was 
noted to indicate that the reflexes were hypoactive (or 
abnormally inactive).  Left and right plantar (Babinski) 
reflexes were normal, and there was no muscle atrophy, 
abnormal muscle tone, or bulk.  He also had restless legs.  
There was nerve dysfunction and paralysis.  There was no 
neuritis but there was neuralgia.  

The radiculopathy was noted to cause severe impairment in the 
ability to do chores, shopping, exercise, recreation and 
traveling; to prevent participation in sports; and cause mild 
impairment in bathing, dressing, and grooming.  

The above evidence reflects that since April 18, 2007, the 
Veteran's sciatic neuropathy has caused more than merely 
sensory impairment.  While the recent examination reported no 
neuritis, and findings of neuralgia, or pain along the nerve, 
the findings went beyond mere pain.  The impaired gait with 
diminished sensation, reflexes, and strength with impairment 
in the ability to perform activities of daily living warrant 
a conclusion that the disability approximates moderately 
incomplete paralysis of the sciatic nerves in each leg.   DC 
8520. 

A finding of severe incomplete paralysis under DC 8520 
requires a showing of marked muscle atrophy.  The VA 
examination showed that there was no muscle atrophy.  Hence a 
rating based on severe incomplete paralysis is not warranted.

The Board has considered the testimony of the Veteran and his 
wife during the RO and Board hearings, as well as their 
written statements and those of other lay witnesses, with 
regard to his lumbar spine symptoms.  As noted above, they 
are competent to testify as to these observable symptoms, 
such as pain.  However, these symptoms do not warrant a 
higher rating under any potentially applicable diagnostic 
code for evaluating the orthopedic and neurologic 
manifestations of his lumbar spine disability.  Higher 
ratings would only be warranted for ankylosis, numerous 
incapacitating episodes as defined in the applicable 
regulation, or severe incomplete paralysis of the sciatic 
nerve, and neither the lay testimony nor the evidence 
establish such symptomatology.

For the foregoing reasons, the Veteran's claims for increased 
ratings for his lumbar spine disability, currently rated 40 
percent, and for his bilateral lower extremity radiculopathy, 
currently rated 20 percent from April 18, 2007, are not 
warranted.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claims, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. at 55-56.

Extraschedular Considerations

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran has argued that some of the symptoms of his 
disabilities are not contemplated by the rating criteria.  
For example, he noted that he cannot walk up a flight of 
stairs or do a little exercise without gasping for air, and 
the ratings based on PFT results do not take account of this.  
Lay witnesses have also described the effect of the Veteran's 
respiratory and lumbar spine disabilities on his daily life.  
The issue of whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms" has thus been raised.  
However, given that the Board has referred the Veteran's 
claim for a TDIU to the RO for adjudication, that the Veteran 
has not been frequently hospitalized for his disabilities, 
and that there is no indication that the symptoms of his 
disabilities have otherwise rendered impractical the 
application of the regular schedular standards, the Board 
finds that referral for consideration of an extraschedular 
evaluation for any of the service-connected disabilities 
addressed herein is not warranted at this time.  38 C.F.R. § 
3.321(b)(1).


ORDER

Entitlement to an initial rating higher than 30 percent for 
pleural thickening related to asbestos exposure, with 
bronchial asthma is denied.

Entitlement to an increased rating facet joint arthropathy, 
L4-5, L5-S1, currently rated 40 percent disabling is denied.

Entitlement to a 40 percent rating for left lower extremity 
radiculopathy, from April 18, 2007 is granted.

Entitlement to a 40 percent rating for right lower extremity 
radiculopathy, from April 18, 2007 is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


